DETAILED ACTION
Amendments filed on 6 September 2022 have been entered. Claims 1-5 and 8 are pending. The amendments have overcome the 112(b) rejection of the Final Rejection filed 7 June 2022.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6 September 2022 has been entered.

Specification
The disclosure is objected to because of the following informalities: Applicant’s specification paragraph 0007 discloses the invention in reference to specific claim numbers. The claim numbers are subject to change throughout prosecution and thereby change the scope of the disclosure. Delete the references to claim numbers in the specification.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Maejima et al. (US 2002/0113509), herein after Maejima, in view of Miki (US Patent 4,878,813)
Regarding claim 1, Maejima discloses a vacuum pump (fig 1, para 0028), comprising: a housing (fig 1, casing 16) in which an inlet port (suction port 6) and an outlet port (exhaust port 19) are formed; a shaft (11, para 0038) enclosed in the housing; a magnetic bearing portion that is composed of an upper radial electromagnetic target (upper lamination portion on the shaft facing upper radial electromagnet 8) fixed on the shaft, an upper radial electromagnet (magnetic bearing portion 8, para 0041) facing the upper radial electromagnetic target, an upper radial sensor target (4, para 0043) fixed on the shaft and an upper radial sensor (radial sensor 9, para 0043) facing the upper radial sensor target, a lower radial electromagnetic target (lower lamination portion on shaft 11 facing magnetic bearing 12) fixed at a predetermined position on the shaft (fig 1), a lower radial electromagnet (magnetic bearing 12, para 0041 facing the lower radial electromagnetic target with a predetermined gap therebetween (fig 1), a lower radial sensor target (3, para 0054) fixed at a predetermined position on the shaft (fig 1) and a lower radial sensor (radial sensor 13, para 0054) facing the lower radial sensor target with a predetermined gap therebetween (fig 1), and rotatably supports the shaft (para 0041); a motor (motor 10, para 0067, 0068, 0071) that is composed of a shaft-side motor portion (motor portion 10, portion on the shaft, para 0067-0069) fixed at a predetermined position on the shaft (fig 1) and a housing-side motor portion (fig 1 depicts motor stator, par 0068) facing the shaft-side motor portion with a predetermined gap therebetween (fig 1), and rotates the shaft (para 0126); and a rotating portion (rotor 24, para 0073) disposed on the shaft and rotated by the motor together with the shaft, wherein the vacuum pump transfers a gas sucked from the inlet port to the outlet port by rotating the rotating portion at a high speed (para 0014), the upper radial electromagnet is positioned between the upper radial sensor and the housing-side motor portion (fig 1 depicts this arrangement). Maejima does not disclose the lower radial sensor positioned between the lower radial electromagnet and the housing-side motor portion. However, Miki teaches a similar vacuum pump comprising a magnetic bearing that is composed of an upper radial electromagnetic target (see annotated figure below), an upper radial electromagnet 52 facing the upper radial electromagnetic target (see annotated figure below), an upper radial sensor target (see annotated figure below) and an upper radial sensor 48 facing the upper radial sensor target, a lower radial electromagnetic target (see annotated figure below), a lower radial electromagnet 54 facing the lower radial electromagnet target with a predetermined gap therebetween (see annotated figure below), a lower radial sensor target (see annotated figure below) and a lower radial sensor 50 facing the lower radial sensor target; a motor 60 is composed of a shaft-side motor portion and a housing-side motor portion facing the shaft-side motor portion with a predetermined gap therebetween (see annotated figure below and col. 2, lines 53-54), wherein the upper radial electromagnet 52 is positioned between the upper radial sensor 48 and the housing-side motor portion 60 and the lower radial sensor 50 is positioned between the lower radial electromagnet 54 and the housing-side motor 60, see annotated figure below. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the arrangement of sensors and electromagnets of Maejima in the manner taught by Miki positioning the lower radial sensor of Maejima between the lower electromagnet and the housing-side motor portion, as is known in the art. 

    PNG
    media_image1.png
    504
    850
    media_image1.png
    Greyscale

Annotations on Miki fig 1 

Regarding claim 2, Maejima in view of Miki teaches the vacuum pump according to claim 1, wherein Maejima further teaches the magnetic bearing portion including a first spacer (fig 2 radial sensor targets 36 are laminated steel plates, para 0117-0122, a single plate with insulation is being interpreted as a spacer between other plates, par 0131) fixed on an inlet port side of the lower radial sensor target (id.) and a second spacer (a second of the plurality of laminated steel plates will be interpreted as a second spacer, par 0131) fixed between the lower radial sensor target and the lower radial electromagnetic target. 
Regarding claim 3, Maejima in view of Miki teaches the vacuum pump according to claim 2, wherein at least either of the first spacer or the second spacer is formed of a laminated steel plate (laminated steel plates form targets 3 and 4, par 0131 of Maejima). 
Regarding claim 5, Maejima in view of teaches the vacuum pump according to claim 1, wherein Maejima further teaches that the upper radial sensor is an inductance displacement sensor (the radial sensor 9 creates a high frequency magnetic field on the shaft and measures changes in oscillation width of that magnetic field, par 0047-0048; the measurement is based on electromagnetic induction theory whereby metal is moved in relation to magnetic flux created by the sensor, par 0045) and the lower radial sensor is an inductance displacement sensor (id.).
Regarding claim 8, Maejima discloses a magnetic bearing portion (magnetic bearing portion 8, 12, para 0042-0053) of a vacuum pump (turbo-molecular pump 1) rotatably supports a shaft (shaft 11, para 0041) enclosed in a housing (casing 16, para 0040) of the vacuum pump having an inlet port (suction inlet 6, para 0039) and an outlet port (exhaust outlet 19, para 0039), the magnetic bearing portion comprising: an upper radial electromagnetic target (upper lamination on shaft 11 facing upper electromagnet 8) fixed on the shaft; an upper radial electromagnet (electromagnet 8) facing the upper radial electromagnetic target (fig 1); an upper radial sensor target 4 fixed on the shaft (fig 1); an upper radial sensor (sensor 9) facing the upper radial sensor target (fig. 1); a lower radial electromagnetic target (lamination on shaft 11 facing lower electromagnet 12) fixed at a predetermined position on the shaft (fig 1); a lower radial electromagnet (electromagnet 12) facing the lower radial electromagnetic target with a predetermined gap therebetween (fig 1), a lower radial sensor target 3 fixed at a predetermined position on the shaft (fig 1), and a lower radial sensor (sensor 13) facing the lower radial sensor target with a predetermined gap therebetween (fig 1), wherein the upper radial electromagnet is positioned between the upper radial sensor and a motor portion (fig 1 depicts this arrangement). Maejima does not disclose the lower radial sensor positioned between the lower radial electromagnet and the housing-side motor portion. However, Miki teaches a similar vacuum pump comprising a magnetic bearing that is composed of an upper radial electromagnetic target (see above annotated figure), an upper radial electromagnet 52 facing the upper radial electromagnetic target (see above annotated figure), an upper radial sensor target (see above annotated figure) and an upper radial sensor 48 facing the upper radial sensor target, a lower radial electromagnetic target (see above annotated figure), a lower radial electromagnet 54 facing the lower radial electromagnet target with a predetermined gap therebetween (see above annotated figure), a lower radial sensor target (see annotated figure below) and a lower radial sensor 50 facing the lower radial sensor target; a motor 60 is composed of a shaft-side motor portion and a housing-side motor portion facing the shaft-side motor portion with a predetermined gap therebetween (see above annotated figure and col. 2, lines 53-54), wherein the upper radial electromagnet 52 is positioned between the upper radial sensor 48 and the housing-side motor portion 60 and the lower radial sensor 50 is positioned between the lower radial electromagnet 54 and the housing-side motor 60, see annotated figure below. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the arrangement of sensors and electromagnets of Maejima in the manner taught by Miki positioning the lower radial sensor of Maejima between the lower electromagnet and the housing-side motor portion, as is known in the art. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Maejima/Miki as applied to claim 1 above, and further in view of Beam (US 5,955,880).
Regarding claim 4, Maejima in view of Miki teaches the vacuum pump according to claim 1. Maejima in view of Miki does not disclose wherein the motor has a shield structure at a side of the housing-side motor portion so as to face the lower radial sensor.
Beam teaches an electric motor with magnetic bearings wherein has a shield structure (fig 18, plate shield 182, c 12 l 20-22) at a side of the housing-side motor portion so as to face a radial sensor (sensor 104, c 12 l 15). It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the plate shield 182 of Beam between the stator and sensor of Maejima in view of Miki in order to reduce stator winding radiated noise reaching the sensor, thereby increasing the accuracy of the sensor (Beam, c 12 l 7, 12-20). 

Response to Arguments
Applicant’s arguments filed September 6, 2022 have been fully considered but they are not persuasive.

In response to Applicant’s argument that “it would not be obvious to modify Maejima to move one of the radial sensors as shown in Burnet but not the other radial sensor” because “In Maejima, the position of the radial sensors at the top and the bottom of the structure provides better sensing because the ends of the rotor tend to have more radial movement than the center of the rotor. By placing the sensors at the top and the bottom, Maejima is able to detect movement faster and more accurately.”, the examiner submits that Applicant’s arguments do not find support in Maejima disclosure. Nowhere in Maejima is the specific disposition of the sensors or the reason they are disposed that way discussed. Applicant’s arguments are not based on presented evidence thus, appear to be speculative at best. Further, as outlined in the above rejection, Miki teaches an arrangement of sensors in a similar vacuum pump as claimed by Applicant, thus providing evidence that disposing radial sensors, a motor and radial electromagnet bearings as claimed by Applicant is well known in the art. Therefore, for sake of discussion even if Applicant was right regarding the reason why Maejima’s sensors are positioned the way they are, which the examiner does not concede, there is still evidence that the particular disposing of the radial sensors disclosed by Applicant was known in the art before the effective filing date of the claimed invention. Thus, it would have been obvious to try one of the known disposition of the radial sensors in that type of vacuum pump because one of ordinary skill in the art would be choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success.”[A} person of ordinary skill in the art has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not innovation but ordinary skill and common sense.” See MPEP 2145 X B. 
Arguments related to Burnet are not being addressed because Burnet is no longer being relied on.
In response to Applicant’s argument that Maejima does not recognize the benefit provided by the present invention because Maejima does not indicate that the size of a vacuum pump can be reduced by moving the radial sensor, the examiner submits that the fact that Applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious. See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). As outlined above, one of ordinary skill in the art, when presented with both Maejima and Miki, would have found it obvious to the modify the position of the sensors of Maejima in the manner taught by Miki.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Examiner notes that in applicant’s newly submitted IDS dated 23 May 2022. The new references EP0939228 and JP2011144712 both present compressors with the arrangement of radial sensor above electromagnet of bearing, which is above the motor, which is above the second radial sensor, which is above the second electromagnetic bearing. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY S LEE whose telephone number is (571)272-5354. The examiner can normally be reached Mon-Fri 0900-1800.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEOFFREY S LEE/Examiner, Art Unit 3746       

/ESSAMA OMGBA/Supervisory Patent Examiner, Art Unit 3746